Title: To Thomas Jefferson from Samuel Smith, 1 June 1803
From: Smith, Samuel
To: Jefferson, Thomas


          
            Sir/
            6. O’Clock. 1 June 1803
          
          I have this Moment left Mr. Carr, he is Something easier, the Blisters on his Back & Ankles have raised & are painful,—from appearances I Should expect he would recover,—but the Doctors do not believe it possible that he can.—The Mouth of the Bladder they Say is Stopped—my hope arises from a Small discharge of Urine this afternoon.—I need not Say that every possible attention has been given to his Case—he Scarcely appears to expect a Recovery, and has in Consequence made his Will this Morning—It will be for you to prepare his Mother for the Event, the attack has been sudden & violent from its Commencement—On Thursday he dined with me, and retired perfectly well, in the Night he was Seized, and chills & fever followed Successively—I hope his Brother is now on his Way—his appearance would afford Comfort—I am Sir
          Your friend & Obedt. Servt.
          
            S. Smith
          
        